Exhibit 10.11

QUEST SOFTWARE, INC.

EXECUTIVE INCENTIVE PLAN

Section 1 - Purposes.

This Quest Software, Inc. Executive Incentive Plan (the “Plan”) provides for
incentive compensation to those key officers and employees of Quest Software,
Inc. (“Quest”) or any affiliated entity included in Quest’s consolidated
financial statements (collectively, the “Company”), who, from time to time may
be selected for participation. The Plan is intended to provide incentives and
rewards for the contributions of such employees toward the successful
achievement of the Company’s financial and business goals established for the
applicable performance period. The Company’s policy is to have a significant
portion of a participant’s total compensation tied to the Company’s performance.
Except as provided in Section 18, payments pursuant to the Plan are intended to
qualify as “performance-based compensation” within the meaning of Section 162(m)
of the Internal Revenue Code (“Section 162(m)”).

Section 2 – Administration.

The Plan shall be administered by the committee (the “Committee”) of the Board
of Directors of Quest that has been designated to administer programs intended
to qualify as “performance-based compensation” within the meaning of
Section 162(m). The Committee shall have authority to: (a) select eligible
individuals who are to participate in the Plan for a specified performance
period; (b) establish the specific performance objectives that must be achieved
for each performance period at one or more designated levels (threshold,
above-threshold, target and above-target) for bonuses or awards to be earned
under the Plan for that performance period; (c) set the bonus or other award
potential for each participant at each designated level of performance;
(d) certify the amount of the actual bonus or other award that is earned;
(e) make rules and adopt administrative procedures in connection with the Plan;
(f) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan; and (g) correct
any defect, supply any omission, or reconcile any inconsistency in the Plan or
any award in the manner and to the extent it shall deem desirable to carry the
Plan into effect. The Committee shall have discretion to provide for situations
or conditions not specifically provided for herein consistent with the purposes
of the Plan. The Committee shall determine the beginning and ending dates for
each performance period. Unless otherwise determined by the Committee, the
performance period shall correspond to Quest’s fiscal year. Notwithstanding any
other provision of the Plan to the contrary, other than Section 18, the Plan
shall be administered and its provisions interpreted so that payments pursuant
to the Plan qualify as “performance-based compensation” within the meaning of
Section 162(m). Determinations by the Committee shall be final and binding on
the Company and all participants.



--------------------------------------------------------------------------------

Section 3 – Selection of Participants.

The executive officers of the Company as well as those other key employees of
the Company who, in the opinion of the Committee, may make comparable
contributions to the Company shall be eligible to participate in the Plan. Each
performance period, the Committee may designate from among those employees who
are eligible to participate in the Plan those employees who shall participate in
the Plan for such performance period. Other than as specified in Section 18, in
the event an individual is selected to participate in the Plan, such individual
shall not also participate in another bonus or other compensation plan, if the
participation in such other plan would result in the Plan not satisfying the
conditions for “performance-based compensation” within the meaning of
Section 162(m).

Section 4 – Establishing Performance Objectives.

During the first ninety (90) days of each performance period (or, for
performance periods greater or less than 12 months, during the first 25% of the
performance period) the Committee shall establish one or more performance
objectives, at least one of which shall be based on a shareholder approved
business criteria. The Committee shall have discretion to establish objectives
that are not based on shareholder approved business criteria, including
objectives the achievement of which may require subjective assessments by the
Committee. Notwithstanding the foregoing, the maximum possible payout shall be
based solely on shareholder approved business criteria. The use of
non-shareholder approved business criteria shall be used solely to reduce an
award. The shareholder approved business criteria based on the Company’s
performance are as follows:

 

•  

Net income determined in accordance with generally accepted accounting
principles

 

•  

Earnings per share determined in accordance with generally accepted accounting
principles

 

•  

Customer satisfaction as determined by an independent professional survey
research firm

 

•  

Increase in the trading price of Quest’s stock above the trading price at the
time of the award

 

•  

Return on equity, including return on capital, return on investments and total
shareholder return, in each case as determined in accordance with generally
accepted accounting principles

 

•  

Return on assets determined in accordance with generally accepted accounting
principles

 

•  

Return on investments determined in accordance with generally accepted
accounting principles

 

2



--------------------------------------------------------------------------------

•  

Sales growth or return on sales determined in accordance with generally accepted
accounting principles

 

•  

Change in or achievement in excess of thresholds with respect to bookings

 

•  

Change in or achievement in excess of thresholds with respect to revenues,
including total revenue; license revenue; and service revenue determined in
accordance with generally accepted accounting principles

 

•  

Operating income or operating margin determined in accordance with generally
accepted accounting principles

 

•  

Cash flow or operating cash flow determined in accordance with generally
accepted accounting principles

 

•  

Earnings before interest, taxes, depreciation and amortization determined in
accordance with generally accepted accounting principles

 

•  

Earnings before interest, taxes, depreciation and amortization and before stock
compensation expense determined in accordance with generally accepted accounting
principles

 

•  

Achievement in excess of thresholds with respect to cost reduction

 

•  

Any combination of the foregoing

With respect to any criteria listed above, the Committee may adjust the
definition of the criteria by excluding elements of the criteria or including an
additional element, provided the achievement or non-achievement of the resulting
criteria can be objectively determined by the financial information collected by
the Company in the preparation of its financial reports. For example, the net
income criteria could be modified to exclude the net income of a division of the
Company. Also by way of example, the earnings before interest, taxes,
depreciation and amortization could be modified to take into account one of the
aforementioned excluded elements in the calculation of this criterion.
Furthermore, a criteria could be created that compares the Company’s performance
in a criteria listed above to the approved budget for such criteria or to the
performance over the same performance period of a pre-selected group of
companies or a pre-selected index.

Notwithstanding the foregoing, the Committee must select criteria that
collectively satisfy the requirements of performance-based compensation for the
purposes of Section 162(m), including by establishing the targets at a time when
the performance relative to such targets is substantially uncertain.

 

3



--------------------------------------------------------------------------------

Section 5 – Adjustments of Awards Upon the Occurrence of Certain Extraordinary
or Nonrecurring Events

The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, awards in recognition of
extraordinary or infrequently occurring events affecting the Company or the
financial statements of the Company whenever the Committee determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits to be made available under the Plan.
Extraordinary or nonrecurring events that could affect the Company or the
financial statements of the Company include the following: (1) changes in
accounting principles that become effective during the performance period,
(2) the disposition of a business or significant assets, (3) changes in
applicable laws or regulations affecting the Company’s financial statements or
operations, (4) gains or losses from all or certain claims, litigation,
judgments, settlements and/or insurance recoveries, (5) the impact of impairment
of intangible assets, (6) restructuring activities including
reductions-in-force, (7) impact of investments or acquisitions, (8) foreign
exchange gains and losses, (9) exchange rate effects, as applicable for non-U.S.
dollar denominated results, and/or (10) the effects of any change in the
outstanding shares of Quest’s common stock by reason of any stock dividend or
split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common shareholders other than regular
cash dividends. Notwithstanding the foregoing, except as provided in Section 18,
the Committee shall not be authorized to make an adjustment pursuant to this
Section 5 if such adjustment would result in a payment pursuant to the Plan not
satisfying the requirements for performance-based compensation for purposes of
Section 162(m).

Section 6 – Establishing Target Awards.

During the first ninety (90) days of each performance period (or, for
performance periods greater or less than 12 months, during the first 25% of the
performance period) the Committee shall establish a target award for each
participant in the Plan. Individual participants may earn an award payout
ranging from zero percent to a maximum of five hundred percent of their target
award. The Committee will establish an award payout schedule based upon the
extent to which the Company performance objectives and/or other performance
objectives are or are not achieved or exceeded. Pursuant to Section 4,
entitlement to an award shall be based solely on shareholder approved business
criteria; however, non-shareholder approved criteria may be used to reduce the
amount of an award payable to one or more participants. Notwithstanding the
foregoing, no participant shall receive a payment pursuant to the Plan that
exceeds $5 million for any twelve (12) month period. To the extent that a target
award is expressed by reference to a number of shares of Quest’s common stock,
for the purpose of applying the limitations on a maximum award as set forth in
this Section 6, unless otherwise determined by the Committee when determining
the target award, the value of such stock shall be the Value of Common Stock as
defined in Section 9 using the date the target award is determined by the
Committee as the day of valuation.

 

4



--------------------------------------------------------------------------------

Section 7 – Certification of Final Awards.

No later than two and one-half (2- 1/2 ) months following a performance period,
the Committee shall determine whether the established performance objectives and
other criteria for each participant in the Plan were achieved (the “Certificate
Date”). Each performance objective shall be measured separately in terms of the
actual level of achievement and shall be weighted equally or in such other
proportion as the Committee shall determine at the time such performance
objectives are determined. If the actual level of achievement is between two
specified levels, then the bonus or other award attributable to that performance
objective shall be interpolated on a straight line basis, unless otherwise
provided by the Committee when establishing such objective. The Committee shall
have full discretion to reduce individual final awards based on individual or
Company performance as the Committee considers appropriate in the circumstances.
The Committee shall not have discretion to increase awards for the performance
period.

Section 8 – Termination of Employment.

Participants whose employment by the Company is terminated for any reason other
than death or disability during any performance period will receive no payment
under the Plan for such performance period. Participants who die or become
totally and permanently disabled during any performance period will receive
prorated payments under the Plan based on the number of whole months of
employment completed during the performance period and the extent to which the
performance criteria were achieved. Except as provided in Section 9,
participants whose employment by the Company is terminated for any reason after
the close of the performance period but before the distribution of payments
under the Plan will be paid all amounts applicable under this Plan for such
performance period based on the extent to which the performance criteria were
achieved.

Section 9 – Time of and Payment of Awards.

Payment of awards shall be made during the period commencing with the
Certification Date and ending on the earlier of (a) 30 days after the
Certification Date or (b) two and one-half (2- 1/2) months after the end of the
performance period. Notwithstanding the foregoing, payment shall not occur prior
to any required shareholder approval. The Committee shall have the discretion to
pay awards in the form of (i) cash, (ii) Common Stock, (iii) Restricted Stock,
(iv) Stock Units, (v) Restricted Stock Units, or (vi) a combination of the
foregoing. Payroll and other taxes shall be withheld as determined by the
Company. Notwithstanding the foregoing, the Committee, at the beginning of a
performance period, may determine whether a participant is eligible to defer any
payments pursuant to the Plan under a nonqualified deferred compensation plan.
In the case of any such deferred payment, the terms of such deferred
compensation plan shall control; provided, however, that, unless the Committee
determines that the alternative deferred payment does not have to comply with
the following limitations in order to avoid the application of Section 162(m),
any amount payable pursuant to such deferred compensation plan in excess of the
amount otherwise payable pursuant to this Plan shall not exceed, as determined
by the Committee, either (a) an amount based on either

 

5



--------------------------------------------------------------------------------

Moody’s Average Corporate Bond Yield (or such other rate of interest that is
deemed to constitute a “reasonable rate of interest” for the purpose of
Section 162(m)) over the deferral period or (b) the return over the deferral
period of one or more predetermined actual investments, as determined by the
Committee, such that the amount payable at the later date will be based upon
actual returns, including any decrease or increase in the value of the
investment(s).

For the purposes of this Section 9, the following definitions shall apply:

“Common Stock” shall mean common stock of Quest.

“Restricted Stock” shall mean Common Stock that is subject to Vesting as set
forth in the Restricted Stock Agreement adopted by the Committee.

“Stock Units” shall mean an unfunded, unsecured commitment by Quest to deliver a
pre-determined number of shares of Common Stock (or the cash equivalent of such
Common Stock) to a participant at a future time in accordance with the terms and
conditions of a Stock Unit Agreement adopted by the Committee.

“Restricted Stock Unit” shall mean a Stock Unit that is subject to Vesting as
set forth in the Restricted Stock Unit Agreement adopted by the Committee.

“Vesting” shall mean a requirement that a participant remain an employee of
Quest, or an affiliate of Quest, for an additional period of time in order to
retain the Common Stock (in the case of Restricted Stock) or the Stock Unit (in
the case of a Restricted Stock Unit).

“Value of Common Stock” shall mean: (a) if Quest’s common stock is listed on any
established stock exchange or national market system, by reference to the
closing sales price of Quest’s common stock as quoted on such exchange or system
(or the exchange with the greatest volume of trading in Quest’s common stock) on
the day of valuation as reported in The Wall Street Journal or such other source
as the Committee deems reliable; and (b) if there is no closing sales price for
Quest’s common stock on the day of valuation, the closing sales price on the
last preceding day for which such quotation exists. Vesting shall not be taken
into account in determining the Value of Common Stock for this purpose.

In the event the Committee does not specify the form of the payment at the time
the Committee establishes the target award, the form of payment shall be in the
form of cash unless the Committee determines (a “Retroactive Determination”) on
or before the Certification Date that the form of payment will include some
non-cash consideration. In the event the Committee makes a Retroactive
Determination, the total value of the payment shall not exceed the value if the
payment were made only in cash. The Committee shall be deemed to be in
compliance with the preceding sentence if the sum of (i) the Value of Common
Stock, (ii) the Value of Common Stock that is Restricted Stock, (iii) the Value
of Common Stock that is subject to Stock Units or Restricted Stock Units, and
(iv) the cash in the payment pursuant to the Retroactive Determination would be
less

 

6



--------------------------------------------------------------------------------

than or equal to an all-cash payment on both the last day of the performance
period and the Certification Date.

Shares of Common Stock issued directly or as Restricted Stock or pursuant to
Stock Units or Restricted Stock Units shall be issued pursuant to Quest’s 1999
Stock Incentive Plan, as amended, unless otherwise determined by the Committee.

Section 10 – Forfeiture.

It shall be an overriding precondition to the payment of any award (a) that the
participant not engage in any activity that, in the opinion of the Committee, is
in competition with any activity of the Company or any affiliated entity or
otherwise inimical to the best interests of the Company and (b) that the
participant furnish the Committee with all such information confirming
satisfaction of the foregoing condition as the Committee shall reasonably
request. If the Committee makes a determination that a participant has engaged
in any such competitive or otherwise inimical activity, such determination shall
operate to immediately cancel all then unpaid award amounts.

Section 11 – Death.

Any award remaining unpaid, in whole or in part, following the death of a
participant shall be paid to the participant’s legal representative or to a
beneficiary designated by the participant in accordance with the rules
established by the Committee.

Section 12 – No Right to Employment or Award.

No person shall have any claim or right to receive an award, and selection to
participate in the Plan shall not confer upon any employee any right with
respect to continued employment by the Company or continued participation in the
Plan. Further the Company reaffirms its at-will relationship with its employees
and expressly reserves the right at any time to dismiss a participant free from
any liability or claim for benefits pursuant to the Plan, except as provided
under this Plan or other written plan adopted by the Company or written
agreement between the Company and the participant.

Section 13 – Discretion of Company, Board of Directors and Committee.

Any decision made or action taken by the Company or by the Board of Directors of
Quest or by the Committee arising out of or in connection with the creation,
amendment, construction, administration, interpretation or effect of the Plan
shall be within the absolute discretion of the Company, the Board of Directors,
or the Committee, as the case may be, and shall be conclusive and binding upon
all persons. To the maximum extent possible, no member of the Committee shall
have any liability for actions taken or omitted under the Plan by such member or
any other person.

Section 14 – No Funding of Plan.

The Company shall not be required to fund or otherwise segregate any cash or any
other assets which may at any time be paid to participants under the Plan. The
Plan shall

 

7



--------------------------------------------------------------------------------

constitute an “unfunded” plan of the Company. The Company shall not, by any
provisions of the Plan, be deemed to be a trustee of any property, and any
rights of any participant or former participant shall be no greater than those
of a general unsecured creditor or shareholder of Quest, as the case may be.

Section 15 – Non-Transferability of Benefits and Interests.

Except as expressly provided by the Committee, no benefit payable under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, any such attempted action shall be
void, and no such benefit shall be in any manner liable for or subject to debts,
contracts, liabilities, engagements or torts of any participant or former
participant. This Section 15 shall not apply to an assignment of a contingency
or payment due (i) after the death of a participant to the deceased
participant’s legal representative or beneficiary or (ii) after the disability
of a participant to the disabled participant’s personal representative.

Section 16 – Law to Govern.

All questions pertaining to the construction, regulation, validity and effect of
the provisions of the Plan shall be determined in accordance with the laws of
the State of California.

Section 17 – Non-Exclusivity.

The Plan does not limit the authority of the Company, the Board of Directors or
the Committee, or any current or future subsidiary of the Company to grant
awards or authorize any other compensation to any person under any other plan or
authority, other than that specifically prohibited herein.

Section 18 – Section 162(m) Conditions; Bifurcation of Plan.

It is the intent of the Company that, except as provided in this Section 18, all
payments made hereunder satisfy all applicable requirements for
“performance-based compensation” under Section 162(m). Accordingly, any
provision, application or interpretation of the Plan inconsistent with such
intent shall be disregarded. Notwithstanding the foregoing, the Committee may
grant awards pursuant to the Plan such that the payment associated with such
award will not qualify as performance-based compensation under Section 162(m) in
the following circumstances:

(i) The participant is a person whose compensation is not subject to
Section 162(m);

(ii) At the time the award is made, the Committee specifically states that the
award in question is not intended to qualify as performance-based compensation;
provided, however, that such non-qualifying award not result in any award that
is intended to qualify as performance-based compensation failing to qualify as
performance-based compensation; or

 

8



--------------------------------------------------------------------------------

(iii) At the time the award is made, the Committee provides for payment in
circumstances which, if such circumstance were to occur, would result in the
payment not qualifying as performance-based compensation under Section 162(m).

Section 19 – Amendment or Termination.

Once approved by the shareholders of the Company, the Plan shall remain in
effect until the date of the first shareholder meeting that occurs in the fifth
(1/5th) year following the year in which the shareholders of the Company
previously approved the Plan; provided, however, that the Board of Directors of
the Company and the Committee each reserves the right at any time to make any
changes in the Plan as it may consider desirable or may suspend, discontinue or
terminate the Plan at any time. No action under this Section 19 which adversely
affects a participant’s rights to, or interest in, an award granted prior to the
date of such action shall be effective unless the participant shall have agreed
thereto in writing.

 

Quest Software, Inc., a California corporation
By:______________________________________ Name:   Vincent C. Smith Its:   Chief
Executive Officer By:______________________________________ Name:   J. Michael
Vaughn Its:   Secretary

 

9